Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 11-14 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman-La Roche (WO 2008/154759) in view of Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data.
Referring to claims 1 & 18, Hoffman-La Roche discloses receiving food data, wherein the food data indicates one or more foods consumed by an individual to evoke a nutritional response associated with a test performed in a non-clinical setting page 47 line 5-16); receiving test data associated with performance of the test in the non-clinical setting (page 21 lines 7-11 of Hoffman-La Roche); determining an accuracy of the test, Hoffman-La Roche does not disclose wherein the accuracy of the test is related to how closely an individual follows a test protocol for the test: and causing, based at least on the determined accuracy of the test, at least one of the following to be performed; confirming the test data by verifying at least one of a time when the test is performed, time when the one or more foods is consumed, or one or more types of food that is consumed; calculating the value of a second biomarker from biomarker data associated with a first biomarker; combining the value of two or more biomarkers to increase the accuracy of the combining the value of two or more biomarkers to increase the accuracy of the test; adjusting at least a portion of the test data at least partly in response to determining that the test was performed at a different time than an indicated time; repeating the test at least partly in response to determining that at least a portion of the test protocol was not followed; or adjusting a weighting of one or more of the food data or the test data utilized by a machine learning mechanism, wherein the weighting reflects an accuracy of the one or more of the food data or the test data.  However, Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data teaches wherein the 
Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data, incorporated into Hoffman-La Roche in order to determine if the values given are accurate or not.
Referring to claim 2, Hoffman-La Roche discloses further comprising receiving the second biomarker test data associated with a performance of a second test in the non-clinical setting (page 15 lines 20-22).
Referring to claim 4, Hoffman-LaRoche discloses further comprising receiving timing data from a computing device associated with the individual, and wherein determining the accuracy of the test is based, at least in part, on the timing information (page 10 lines 17-19).

Referring to claim 11, Hoffman-LaRoche discloses where non-biomarker test data includes at least one of questionnaire data, data recorded by the support team, or activity monitoring device data, and wherein determining the accuracy includes cross-checking the nonbiomarker test data against one or more of the food data or the test data (page 21 lines 7-11, 16 & 17).
Referring to claim 12, Hoffman-LaRoche discloses wherein the further test data is collected from the individual in a clinical setting (100 and 150).
Referring to claim 13, Hoffman-LaRoche discloses wherein the food data incorporates food photographs which include an object of known size, and wherein the photographs are processed with automated recognition of the food and quantity of the food (the names or pictures of the specific food products, for example).
Referring to claim 14, H7offman-LaRoche discloses wherein determining the accuracy comprises utilizing the machine learning mechanism (page 9 lines 10-12 & page 50 lines 5-7).
Referring to claim 19, Hoffman-LaRoche discloses wherein the test data and the second test data are recorded by a CGM and by an At Home Blood Test that measure different biomarker responses to a same food (page 9 lines 3-6 & 9-12).
Referring to claim 20, Hoffman-LaRoche discloses wherein the test data includes data for one or more of a digital image of a blood spot, a scan of a barcode, or a QR code on .

Claims 3 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman-LaRoche/ Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data and further in view of Bennet et al. (U.S. Patent Number 9,011,153) and SEGAL et al. (U.S. Publication Number 2016/0232311).
Referring to claim 3, Hoffman-LaRoche/ Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data discloses the method of claim 2.  Hoffman-LaRoche does not disclose wherein the biomarker test data and the second biomarker test data are recorded by a CGM (page 5 lines 11-23 & page 9 lines 3-6).  Hoffman-LaRoche does not disclose an At Home Blood Test respectively that measure different biomarker responses to a same food. However, Bennett et al. teaches at home test (in a home setting).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an at home test, as disclosed by Bennett et al., incorporated into Hoffman-LaRoche in order to be able to take test at home.  Hoffman-LaRoche does not disclose measure different biomarker responses to a same food.  However, Hoffman-LaRoche does not disclose measure different biomarker responses to a same food (paragraphs 0112, 0114 & 0115).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include measure different biomarker responses to a same food, as disclosed by SEGAL et al., incorporated into Hoffman-LaRoche/Bennet et al. in order measure accurately and reproducible.
Hoffman-LaRoche does not disclose wherein the test data is collected with an At Home Blood Test and further test data is collected with At Home Blood Test(s) where the individual consumes at home standardized meals of different compositions.  However, SEGAL et al. teaches wherein the test data is collected with an At Home Test, and wherein further test data is collected with At Home Test(s) (home setting & paragraph 0243).  Hoffman-LaRoche/SEGAL et al. does not disclose where the individual consumes the same at home standardized meal.  However, Bennet et al. teaches where the individual consumes the same at home standardized meal (Figs. 2A & 2B).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include where the individual consumes the same at home standardized meal, as disclosed by SEGAL et al., incorporated into Hoffman-LaRoche/Bennet et al. in order to keep the measurements consistent.
Claims 5 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman-LaRoche/Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data and further in view of Bennett et al (U.S. Patent Number 9,011,153).
Referring to claim 5, Hoffman-LaRoche/Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data discloses the method of claim 1.  Hoffman-LaRoche does not disclose wherein receiving the test data includes receiving one or more of a digital image of an At Home Blood Test, a scan of a barcode, or a QR code associated with the At Home Blood Test device and wherein determining the accuracy includes determining that the At Home Blood Test was properly performed and/or at which time and/or using which device.  However, Bennett et al. teaches wherein receiving the test data includes receiving one or more of a digital image of an At Home Blood Test, a scan of a barcode (Fig. 2A), or a QR code associated with the At Home Blood Test device and wherein determining the accuracy includes determining that the At Home Blood Test was properly performed and/or at which time and/or using which device (2B and time period(s)).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein receiving the test data includes receiving one or more of a digital image of an At Home Blood Test, a scan of a barcode, or a QR code associated with the At Home Blood Test device and wherein determining the accuracy includes determining that the At Home Blood Test was properly performed and/or at which time and/or using which device, as disclosed by Bennett et al., incorporated into Hoffman-LaRoche in order to have a database entries corresponding to foods that a user have been consumed, when they were consumed and what the meal type classification was.  
Referring to claim 17, Hoffman-LaRoche discloses the method of claim 1.  Hoffman-LaRoche does not disclose wherein the test data includes data associated with an At Home Blood Test..
Claims 7-10 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman-LaRoche/Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data and further in view of SEGAL et al. (U.S. Publication Number 2016/0232311).
Referring to claim 7, Hoffman-LaRoche/Challenges for measurement science and measurement practice: the collection and interpretation of home-monitored blood glucose data is the method of claim 1.  Hoffman-LaRoche does not disclose further comprising utilizing c-peptide measurements in at home blood tests to model insulin post-prandial responses.  However, SEGAL et al. teaches further comprising utilizing c-peptide measurements in at home blood tests to model insulin post-prandial responses (paragraphs 0112, 0114 & 0115).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include utilizing c-peptide measurements in at home blood tests to model insulin post-prandial responses, as disclosed by SEGAL et al., incorporated into Hoffman-LaRoche in order to collect data related to c-peptide levels.
Referring to claim 8, Hoffman-LaRoche wherein the model incorporates data collected in a clinical setting (page 25 lines 17-19).
Referring to claim 10, Hoffman-LaRoche is the method of claim 1.  Hoffman-LaRoche does not disclose wherein the test data is collected with an At Home Blood Test and further test data is collected with At Home Blood Test(s) where the individual consumes at home standardized meals of different compositions.  However, SEGAL et al. teaches wherein the test data is collected with an At Home Blood Test and further test data is collected with At Home Blood Test(s) where the individual consumes at home standardized meals of different compositions (paragraphs 0063 and Figs. 7A-E).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the test data is collected with an At Home Blood Test and further Hoffman-LaRoche does not disclose further comprising training the machine learning mechanism using a training data set, wherein the training data set is associated with test data from a plurality of individuals for measured biomarker responses associated with eating one or more food items. However, SEGAL et al. teaches further comprising training the machine learning mechanism using a training data set, wherein the training data set is associated with test data from a plurality of individuals for measured biomarker responses associated with eating one or more food items (paragraph 0069).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include further comprising training the machine learning mechanism using a training data set, wherein the training data set is associated with test data from a plurality of individuals for measured biomarker responses associated with eating one or more food items, as disclosed by SEGAL et al., incorporated into Hoffman-LaRoche in order show and compare data for different individuals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774.  The examiner can normally be reached on Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHA FRISBY/Primary Examiner, Art Unit 3715